DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I is acknowledged. Claims 17−20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−8 and 10−15 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 6,079,670 to Porte.
Regarding claims 1 and 14, Porte teaches an aircraft comprising a fuselage, a first wing, a first engine, a second wing, a second engine (where the cowls contain the engines on the wings and the main body of the aircraft comprises the fuselage), and an aircraft anti-icing system, the aircraft anti-icing system comprising:
an outer housing comprising a leading edge 16 on a closed end of said outer housing (figs. 2 and 9);
an aft wall 20 attached to said outer housing in spaced relation to said closed end (fig. 9);
an interior compartment 21 collectively defined by said outer housing and said aft wall;
a bracket 24 attached to and extending from said outer housing into said interior compartment; and
a tube 12 comprising a plurality of outlet ports (fig. 2), wherein said tube is engaged by said bracket within said interior compartment at a location that is spaced from said closed end of said outer housing (figs. 2 and 9).
Regarding claim 2, Porte teaches that said outer housing is an aircraft engine nacelle.
Regarding claim 3, Porte teaches that said leading edge is on an exterior surface of said closed end of said outer housing and is a leading surface of said outer housing when directed through air in an installed configuration (figs. 2, where the airflow would move left to right in the figure during operation).
Regarding claim 4, Porte teaches that said closed end of said outer housing is convex relative to an exterior of said outer housing (fig. 2).
Regarding claim 5, Porte teaches that said closed end of said outer housing comprises a concave interior surface, and wherein said tube is disposed in spaced relation to said concave interior surface at said closed end (fig. 9).
Regarding claim 6, Porte teaches that said plurality of outlet ports each project at least generally in a direction of said closed end of said outer housing (fig. 2).
Regarding claim 7, Porte teaches that said outer housing further comprises a first wall extending from a first edge of said closed end of said outer housing and a second wall extending from a second edge of said closed end of said outer housing, wherein said first and second walls are disposed in opposing, spaced relation to one another (fig. 9, where the first wall is the upper portion and the second wall is the lower portion of the leading edge).
Regarding claim 8, Porte teaches that said bracket is attached to only one of said first wall and said second wall (fig. 9).
Regarding claim 10, Porte teaches that said bracket cantilevers from said outer housing (fig. 9).
Regarding claim 11, Porte teaches that said bracket extends from said outer housing both inwardly and in a direction of said closed end of said outer housing for engagement with said tube (fig. 9).
Regarding claim 12, Porte teaches that each exposed outlet port of said plurality of outlet ports fluidly interfaces with a single common space that both extends from each said exposed outlet port to said closed end of said outer housing and extends between each adjacent pair of said exposed outlet ports (fig. 2).
Regarding claim 13, Porte teaches that a first length segment of said tube extends from said bracket, wherein multiple outlet ports of said plurality of outlet ports are incorporated by said first length segment of said tube, wherein an open space is disposed about an outer perimeter of said first length segment of said tube and said open space also extends from said first length segment of said tube to said closed end of said outer housing (fig. 9).
Regarding claim 15, Porte teaches that said first engine comprises a nacelle (also known as a cowl), and wherein said outer housing comprises said nacelle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,615,499 to Knowler in view of US Patent No. 7,766,281 to Lorkowski et al. (“Lorkowski”).
Regarding claim 1, Knowler teaches an aircraft anti-icing system comprising:
an outer housing 12 comprising a leading edge on a closed end of said outer housing (fig. 1);
an interior compartment defined by said outer housing (interior volume contained within slat 12);
a bracket (24 in figs. 1−3) attached to and extending from said outer housing into said interior compartment (fig. 1); and
a tube (duct 16) comprising a plurality of outlet ports (duct 16 terminates at a T-fitting which comprises two outlets), wherein said tube is engaged by said bracket within said interior compartment at a location that is spaced from said closed end of said outer housing (fig. 1).
Knowler fails to teach an aft wall for the slat. Lorkowski teaches a slat for a wing (fig. 2) having an actuatable aft wall (separating surface 7) attached to the slat outer housing in spaced relation to the closed end formed by the slat leading edge; where an interior compartment is collectively defined by the slat outer housing and aft wall. It would have been obvious to one of ordinary skill in the art at the time of filing to provide the slat of Knowler with the actuatable aft wall system of Lorkowski, since Lorkowski teaches that having such an aft wall reduces noise caused by turbulent flow through the gap between the slat and the wing.
Regarding claim 2, Knowler in view of Lorkowski teaches that said outer housing is an aircraft wing (Knowler Abstract).
Regarding claim 3, Knowler in view of Lorkowski teaches that said leading edge is on an exterior surface of said closed end of said outer housing and is a leading surface of said outer housing when directed through air in an installed configuration (fig. 1, where slats are located at the leading edge of wings).
Regarding claim 4, Knowler in view of Lorkowski teaches that said closed end of said outer housing is convex relative to an exterior of said outer housing (fig. 1).
Regarding claim 5, Knowler in view of Lorkowski teaches that said closed end of said outer housing comprises a concave interior surface, and wherein said tube is disposed in spaced relation to said concave interior surface at said closed end (fig. 1).
Regarding claim 6, Knowler in view of Lorkowski teaches that said plurality of outlet ports each project at least generally in a direction of said closed end of said outer housing (fig. 1, where the ports project in the direction of the slat, i.e. the spanwise direction).
Regarding claim 7, Knowler in view of Lorkowski teaches that said outer housing further comprises a first wall (bottom portion of slat in fig. 1) extending from a first edge of said closed end of said outer housing and a second wall (top portion of slat in fig. 1) extending from a second edge of said closed end of said outer housing, wherein said first and second walls are disposed in opposing, spaced relation to one another (fig. 1).
Regarding claim 8, Knowler in view of Lorkowski teaches that said bracket is attached to only one of said first wall and said second wall (fig. 1).
Regarding claim 9, Knowler in view of Lorkowski teaches that said bracket is attached to said first wall at a location that is between said aft wall and said tube in a dimension that said aft wall and said closed end of said outer housing are spaced from one another (fig. 1).
Regarding claim 10, Knowler in view of Lorkowski teaches that said bracket cantilevers from said outer housing (fig. 1).
Regarding claim 11, Knowler in view of Lorkowski teaches that said bracket extends from said outer housing both inwardly and in a direction of said closed end of said outer housing for engagement with said tube (where the closed end is considered to be the left end of the slat in fig. 1, and the bracket extends towards a portion of this closed end in fig. 1).
Regarding claim 12, Knowler in view of Lorkowski teaches that each exposed outlet port of said plurality of outlet ports fluidly interfaces with a single common space that both extends from each said exposed outlet port to said closed end of said outer housing and extends between each adjacent pair of said exposed outlet ports (where longitudinal spray duct 15 distributes air against the slat as stated in Knowler claim 1, and therefore the ports interface with that common space inside the slot).
Regarding claim 13, Knowler in view of Lorkowski teaches that a first length segment of said tube extends from said bracket, wherein multiple outlet ports of said plurality of outlet ports are incorporated by said first length segment of said tube, wherein an open space is disposed about an outer perimeter of said first length segment of said tube and said open space also extends from said first length segment of said tube to said closed end of said outer housing (fig. 1).
Claims 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,964,397 to Konings in view of Knowler and Lorkowski.
Regarding claims 1, 14, and 16, Konings is relied on for teaching an aircraft comprising a fuselage 510, a first wing 520, a first engine 540, a second wing 520, and a second engine 540. Konings fails to teach the aircraft anti-icing system of claim 1. Knowler and Lorkowski teach the anti-icing system of claim 1, wherein said outer housing comprises said first wing, as discussed previously. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate such an anti-icing system into the wings of Konings in order to provide the aircraft with an anti-ice system that prevents formation of ice on the wings while reducing the noise caused by the gap between the slats and main wings.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./       Examiner, Art Unit 3642                                                                                                                                                                                                 

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/28/2022